110 F.3d 65
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.Deon ANTHONY, Defendant-Appellee.
No. 96-3232.
United States Court of Appeals, Sixth Circuit.
March 25, 1997.

Before:  JONES, SUHRHEINRICH, and SILER, Circuit Judges.
PER CURIAM.


1
Plaintiff United States appeals from the district court's grant of defendant Deon Anthony's Rule 29 motion for judgment of acquittal.  Anthony was convicted by the jury of conspiracy to distribute more than five kilograms of cocaine and after trial moved for judgment of acquittal.  The district court found that the government did not present sufficient evidence that Anthony conspired with his codefendant to distribute cocaine and granted Defendant's motion for judgment of acquittal.


2
On appeal, the government argues that the district court abused its discretion in granting Defendant's motion because it failed to consider all of the evidence and evaluate it in the light most favorable to the government.  After studying the record and the briefs of the parties, as well as the relevant law, we are satisfied that the district court correctly decided that the government failed present sufficient evidence on which the jury could find beyond a reasonable doubt that Anthony conspired to distribute cocaine.  Accordingly, the judgment of the district court is AFFIRMED for the reasons stated in its opinion of January 16, 1996.